Citation Nr: 1731517	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of the cervical spine with mild thoracic spine kyphosis, claimed as cervical spine/back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which denied service connection for degenerative changes of the cervical spine with mild thoracic spine kyphosis, claimed as cervical spine/back injury.

The appeal was remanded in March 2016 to clarify which type of hearing the Veteran would like and to reschedule the Veteran for such a hearing.  In October 2016, the Veteran testified at a Travel Board hearing in San Antonio, Texas before the undersigned Veterans Law Judge.  A copy of this hearing transcript has been associated with the record.  The Board finds that prior remand directives were substantially complied with and decision on the appeal may be rendered at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative changes of the cervical spine with mild thoracic spine kyphosis.

2.  The Veteran had treatment for an in-service cervical spine injury.

3.  The Veteran's current cervical spine disability is related to an in-service cervical spine injury.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative changes of the cervical spine with mild thoracic spine kyphosis, claimed as cervical spine/back injury, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004); 
 see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran contends that he injured his cervical spine in-service while stationed in Korea when he was struck from behind by an individual trespassing on the compound, and that a currently diagnosed back disability is related to the in-service injury.  

The Board finds that the Veteran has a currently diagnosed cervical spine disability.  A September 1970 letter from the Veteran's private physician reports a diagnosis of radiculitis, post traumatic.  A March 2010 VA examination included x-ray testing, which showed that the Veteran had degenerative changes of the cervical spine with mild thoracic spine kyphosis.  Accordingly, the Board finds that the Veteran has currently diagnosed degenerative changes of the cervical spine with mild thoracic spine kyphosis.

The Board finds that the Veteran sustained an injury to his neck while in service. Service treatment records from March 1969 identify treatment for a ragged laceration on the back of the neck and abrasions on the forehead, which were treated for 12 days by cleaning and dressing the neck wound.  A certificate of examination for the March 1969 treatment, dated July 1969, report the history of the laceration on the back of the neck and abrasions on the forehead had resulted from a sitting in a chair and falling onto a stove.  

The Veteran has also provided lay statements and hearing testimony identifying a neck injury stemming from an assault while he was stationed in Korea in 1969.  He indicated that the injury required 12 days of treatment.  Military personnel records confirm that the Veteran was stationed in Korea from June 1968 to July 1969, however, service treatment records do not identify a neck injury stemming from a personal assault during the same time period.  They do, however, confirm that he received 12 days of treatment for a neck injury which was sustained in a fall. 

During a March 2010 VA examination, the Veteran reported that he was hit from behind in while stationed in Korea and suffered abrasions and lacerations over the lower cervical spine.  In an October 2016 Travel Board hearing, the Veteran testified that one night while stationed in Korea, he was told by his superior to locate individuals on the compound who were not supposed to be there, and in the process, he was struck from behind to his back by one of said individuals, injuring his spine and causing him to fall to the ground.  He testified that he sought treatment the following day and received continuous treatment for 12 days thereafter for the injuries sustained from the incident.  He further confirmed that he had not sustained independent injuries to his neck since the in-service injury.

While the record shows the Veteran has provided inconsistent testimony and statements identifying the source of his neck injury while in service, the Board finds that an in-service neck injury nonetheless occurred.  The Board finds probative the July 1969 certificate of examination and service treatment records which positively identify a March 1969 in-service neck injury and 12 days of treatment, specifically when the Veteran fell from a chair onto a stove which caused a laceration to the back of his neck.  The Veteran's accounts of how he sustained the in-service neck injury in 1990, 1991, and more recently regard an in-service assault resulting in trauma to the neck.  Despite the inconsistencies in how he sustained the neck injury, the evidence of record is incontrovertible to the extent that it shows treatment for a neck injury in-service which lasted 12 days.  Given this, the Board finds that the Veteran sustained a neck injury while in service.

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed cervical spine disability is related to the inservice neck injury.  The Veteran, during the October 2016 Travel Board hearing, identified a history of on-going back pain after his separation from service in August 1969, which he self-treated with over-the-counter medications, such as aspirin.  A September 1970 letter from a private physician who was treating the Veteran at the time indicated that, based on the Veteran's history, he was hit in the third dorsal vertebra while serving in Korea in 1969 and currently had pain.  The private physician diagnosed the Veteran with radiculitis, post traumatic.  A March 1971 letter from the same private physician mimicked the September 1970 letter, and confirmed the diagnosis of post-traumatic radiculitis.

In a March 2010 VA examination, the VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and mild thoracic spine kyphosis based on x-ray imaging, and opined that the Veteran's cervical spine complaints were not caused by or a result of his service-connected abrasions and lacerations.  The VA examiner rationalized that the Veteran had no complaints of neck pain while in service, had no treatment for neck pain since service, and that the x-ray changes seen in his cervical spine were compatible with his age.

In a February 2011 letter, the Veteran's private chiropractor questioned VA's denial of service connection in an April 2010 rating decision, where the RO conceded the Veteran's September 1970 diagnosis of post-traumatic radiculitis and opined that the current degenerative changes were not related to his in-service laceration.  The private chiropractor opined that the Veteran's post-traumatic radiculitis is located in the area where his current degenerative changes are.  The chiropractor indicated that the March 2010 VA examiner's opinion that the Veteran's degenerative changes were compatible with age was "emphatically incorrect," and that while degenerative changes may be compatible with time since injury, there was "absolutely no scientific evidence showing that men of any age must have DJD just because they have reached a certain age."

As previously stated, the Board finds that objective medical evidence of record identifies an in-service neck injury, and the Veteran has provided credible testimony of symptoms of neck pain ongoing since service separation.  Further, the Board finds probative the February 2011 private medical opinion, which tends to relate the Veteran's current degenerative changes of the cervical spine to the diagnosis of post-traumatic radiculitis within a year of service separation.  For these reasons and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative changes of the cervical spine with mild thoracic spine kyphosis have been met.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for degenerative changes of the cervical spine with mild thoracic spine kyphosis is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


